PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DAVIS, et al 
Application No. 16/536,108
Filed:  Aug 8, 2019
For: SHIPPING PACKAGE TRACKING OR MONITORING SYSTEM AND METHOD

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition under 37 CFR 1.182, for expedited processing.  This is also a decision in response to the petition under the unintentional provisions of 37 CFR 1.137(a) to revive the above-identified application, both petitions filed July 18, 2022.

Both petitions are GRANTED.

Petition for Expedited Consideration

Petitioner has filed a request to receive expedited consideration for the petition to revive the application under 37 CFR 1.137(a).  Petitioner has provided the appropriate fee of $210 (small entity), as required under 37 CFR 1.17(f).  Accordingly, the petition under 37 CFR 1.137(a) has received expedited consideration.  

Petition to Revive

This application became abandoned for failure to timely file the oath or declaration for all inventors no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed March 30, 2022.  Accordingly, the date of abandonment of this application is July 1, 2022.  A Notice of Abandonment was mailed July 11, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of the required declarations;
(2) the petition fee of $1050; and
(3) a statement of unintentional delay.  

There is no indication that the person signing the petition was ever given a power of attorney to prosecute the application.  However, in accordance with 37 CFR 1.34 (a), the signature of Matthew Lambrinos, appearing on the petition shall constitute a representation to the Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

It is noted that a Power of Attorney was filed on July 18, 2022, however, it was not accepted.  Please see the Notice dated July 26, 2022. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735. All other inquiries should be directed to the Office of Data Management at (571) 272-4200 or 1-888-786-0101. 

This application is being referred to the Office of Data Management for processing into a patent.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET